Attachment was sued out in Chattooga county against defendants as non-residents, returnable to Chattooga superior court. Copies of the attachment, together with the affidavit therefor and the bond, were certified as such by the magistrate by whom the attachment was issued, and it was levied by the sheriff of "Whitfield county. At the first term thereafter the defendants moved to dismiss the levy, on the ground that the attachment was void, being returnable to Chattooga superior court, when defendants had no property to attach and none was in fact attached in Chattooga county, nor was there any personal service on either of defendants; and because the attachment should have been made returnable to Whitfield superior court. The motion was overruled, and defendants excepted.